DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/21/2021. 

Claim Analysis
3.	Summary of Claim 1:
An encapsulated fragrance composition comprising 

from about 1.00 wt% to about 10.00 wt%, based on the weight of the fragrance composition, of an accord, wherein the accord 5comprises: 

(i) from about 90.00 wt% to about 100 wt%, based on the weight of the accord, of at least one compound selected from the group consisting of menthol, menthyl acetate, isopulegol, pulegone, pulegol, peppermint cyclohexanone, dihydromyrcene, and combinations thereof, 

wherein the accord comprises at least two compounds, 

and 10wherein at least one of menthol and isopulegol is present in the accord.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cetti et al. (US PG Pub 2014/0170101 A1).
	Regarding claim 1, Cetti et al. teach fragrance compositions comprising a three component perfume accord composed of perfume raw materials consisting of menthol and menthol derivatives ([0198], Table 2, Perfume 2.B), wherein the menthol reads on the “at least one of menthol” and the three component perfume accord reads on “wherein the accord comprises at least two compounds” as required by the instant claim. Cetti et al. teach (1R,2S,5R)-5methyl-2-propan-2yl-cyclohexan-1-ol thereby reading on menthol in an amount of 5 wt% and [(1R,2S,5R)-5-methyl-2-propan-2yl-cyclohexyl]acetate thereby reading on menthyl acetate in an amount of 1.0% (Perfume 2.B, Table 2), wherein the other ingredient in the three component accord is present in an amount of 0.5%. As such, the menthol and menthyl acetate make up 92% of the accord (5% of menthol + 1% of menthyl acetate = 6%; 6/6.5 x 100 = 92%) thereby reading on the claimed range of 90-100 wt% as required by the instant claim. Cetti et al. teach the fragrance composition is encapsulated [0065] and further teach the total perfume weight from 0.01% to 50%, preferably from 0.1% to about 10% [0062] thereby reading on the claimed range of between 1 and 10 wt%. 
	Regarding claim 4, Cetti et al. teach the menthol is in the total amount of 76.9 wt% of the accord (5/6.5 x 100 = 76.9 %) thereby reading on at least 40 wt% as required by the instant claim.
	Regarding claim 10, Cetti et al. teach a starch encapsulated accord [0052].
	Regarding claim 12, Cetti et al. teach core shell capsules, wherein the core shell capsules comprise a material selected from aminoplasts, polysaccharides, among others [0043].
	Regarding claim 13, Cetti et al. teach the shell comprises melamine formaldehyde [0043].
	Regarding claim 14, Cetti et al. teach the shell comprises polyacrylate [0043]. 

	Regarding claim 16, Cetti et al. teach an antiperspirant thereby reading on a personal cleaning product (Abstract). 
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 3, 5-9, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al. (US PG Pub 2014/0170101 A1) in view of Lombardo et al. (US PG Pub 2018/0030373 A1).
Regarding claim 2, Cetti et al. teach the perfume composition according to claim 1 as set forth above and incorporated herein by reference.
Cetti et al. do not particularly teach the additional ingredients (ii) as required by the instant claim. 
Lombardo et al. teach fragrance compositions comprising a warming compound and a cooling compound, wherein the warming compounds are selected from vanillyl ethyl ether, vanillyl propyl ether, vanillyl butyl ether, among others, and the cooling compounds are selected from menthol, pulegol, isopulegol, among others (claims 1-4). Lombardo et al. offer the motivation of using these warming and cooling ingredients due to their ability to produce a warming or cooling effect when used in consumer products (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the 
Regarding claims 2 and 3, Lombardo et al. in view of Cetti et al. do not particularly teach the claimed amount of the warming ingredients (which corresponds to the (ii) of the instant claim).
However, Lombardo et al. teach the warming compounds will produce a warming effect in the consumer product. Therefore, the amounts of warming compounds which corresponds to the (ii) of the instant claim can be optimized to reach the desired warming effect in the final product via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Regarding claims 5-7, Cetti et al. do not teach the accord comprises isopulegol.
Lombardo et al. teach the fragrance compositions comprising a warming compound and a cooling compound, wherein the cooling compounds are selected from menthol, pulegol, isopulegol, among others (claims 1-4). As such, the isopulegol is a functional equivalent to menthol as disclosed by Cetti et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious (MPEP 2144.08.I.) and combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the menthol of Cetti with isopulegol of Lombardo, or combine the menthol of Cetti with the isopulegol of Lombardo et al., in the amount as disclosed by Cetti et al., thereby arriving at the claimed invention.
	Regarding claims 8 and 9, Cetti et al. are silent regarding the compounds elemicin, elemol and citroxide.

	Regarding claim 11, Cetti et al. teach a starch encapsulated accord [0052].
	Regarding claim 17 and 18, Cetti et al. do not particularly teach the laundry product or the personal cleaning products as required by the instant claims.
	Lombardo et al. teach the fragrance compositions are used in consumer products including household or home care products such as laundry products such as laundry detergents and products brought into contact with consumer’s skin such as soaps [0068-0073]. Lombardo et al. offer the motivation of using fragrance compositions in these types of consumer products due to their ability to have appealing odors and improved adaptability and habituation thresholds [0006]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the fragrance composition of Cetti et al. in a laundry detergent or soap as disclosed in Lombardo et al., thereby arriving at the claimed invention.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763